Citation Nr: 0432717	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  98-19 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the back, to include the residuals of laminectomy.

2.  Entitlement to service connection for osteoarthritis of 
both knees.

3  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to non-service connected pension, to include 
entitlement to extraschedular pension under the provisions of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified in June 1999 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001).  During the 
pendency of this appeal, this Veterans Law Judge resigned 
from the Board.  Accordingly, in September 2004, the Board 
offered the veteran an opportunity to have a hearing before 
another Veterans Law Judge who would then participate in this 
decision.  The veteran responded in October 2004 that he did 
not wish to have an additional hearing.

A copy of the hearing transcript issued following the June 
1999 hearing is of record.  

This case was previously before the Board in January 2000, 
when the Board found that the veteran had not timely 
perfected his appeals as to the issues enumerated on the 
first page of this decision.  The veteran appealed this 
decision to the U.S. Court of Veterans Appeals (hereinafter 
Court) which, in September 2001, issued a decision vacating 
the January 2000 Board decision and remanding it for 
readjudication consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).

The case came before the Board again, in May 2002, when it 
again found the veteran's substantive appeals with respect to 
the subject issues were inadequate, and again dismissed the 
claims.

In July 2004, the Secretary and the appellant entered into a 
joint motion for termination of appeal before the Court.  As 
part of the stipulated agreement, the Secretary agreed that 
the veteran had perfected his appeals as to the subject 
issues with the submission of timely, adequate substantive 
appeals.  The Court accepted this motion and, in July 2004, 
issued an order terminating the appeal.  Accordingly, the 
Secretary notified the Board.  The Board, in implementing the 
agreement, duly vacated the May 2002 decision.

The case is now again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the veteran has 
averred that his diagnosed osteoarthritis, hearing loss, and 
tinnitus are consistent with his service in the U.S. Army 
Airborne Infantry.  The record reflects that the veteran 
served in the U.S. Army, and was assigned to Company A, 325 
Airborne Infantry.  He separation documents reflect that his 
military occupational specialty (MOS) is listed as 111.07, 
Light Weapons Infantry, and that he was awarded the 
Parachutist Badge.  Moreover, in support of his claim for 
nonservice connected pension, he avers that he has been found 
unable to work and has been awarded disability benefits from 
the Social Security Administration (SSA).  

VA and private medical evidence, including VA examination 
reports dated in May and June 1997, reflect that the veteran 
is diagnosed with bilateral hearing loss, tinnitus, status 
post laminectomy L4-L5 with radiculopathy, osteoarthritis of 
the lumbar spine, and osteoarthritis of both knees.

In addition, the veteran has proffered statement from 
witnesses dated in August 1997.  These statement are from his 
wife and mother, who aver it is their personal observation 
that the veteran began to experience ear aches and hearing 
problems, as well as back and leg pains while on active 
service.  The veteran's mother stated that she was aware that 
the veteran sustained injury to his back and legs when 
jumping from planes.  Both witnesses aver that it is their 
observation that the veteran began to experience and complain 
of these symptoms during his active service and that they 
observe these complaints and manifestations to persist to the 
present.  These statements establish chronicity and 
continuity of his symptoms.

The RO attempted to obtain the veteran's service medical 
records, to no avail.  In July 1998, the National Personnel 
Records Center (NPRC) responded that the veteran's records 
may have been destroyed in the 1973 fire.  NPRC noted that it 
had made a search of morning reports, but had not found 
anything concerning the veteran during the month of September 
1955.  The record does not show that the RO made further 
attempts to reconstruct the veteran's records, or that it 
made requests for records of treatment accorded the veteran 
at the base facilities he identified on NA Form 13055, 
submitted in April 1998.

Similarly, the RO attempted to obtain VA and private medical 
records of which it had notice from the veteran, with only 
partial success.  The Board notes, however, that since then, 
the veteran further notified the RO that he is in receipt of 
disability benefits from SSA.

Moreover, the Board finds that the VA examination reports, 
conducted in May and June 1997, prior to the VCAA, provide an 
inadequate basis upon which to decide these claims, as the 
examinations were conducted absent review of the claims file 
and do not contain opinions as to the date of onset and/or 
etiology of the diagnosed conditions.

Accordingly, the Board finds it is necessary to make further 
attempts to obtain the veteran's service medical and 
personnel records, to include hospital and clinical medical 
records, and VA and private treatment records.  In addition, 
the RO should request records concerning the veteran from 
SSA.  Further, the Board finds it would be helpful to proffer 
the veteran examinations for his claimed disabilities, 
including all appropriate clinical testing and review of the 
claims file-to include all records received from the service 
department, VA and non-VA medical treatment records, and SSA 
records obtained pursuant to this remand.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issues of entitlement 
to service connection for osteoarthritis 
of the back including residuals of 
laminectomy, osteoarthritis of both 
knees, bilateral hearing loss, tinnitus; 
and entitlement to nonservice-connected 
pension to include entitlement to 
extraschedular pension under 38 C.F.R. 
§ 3.321(b)(2).  In particular, the RO 
must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection service 
connection for osteoarthritis of the back 
including residuals of laminectomy, 
osteoarthritis of both knees, bilateral 
hearing loss, tinnitus; and entitlement 
to nonservice connected pension to 
include entitlement to extraschedular 
pension under 38 C.F.R. § 3.321(b)(2); 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the 
appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
veteran again identify all VA and non-VA 
health care providers who treated him for 
his claimed disabilities since his 
discharge from active service in 1956 to 
the present.

Please explain to the veteran that we 
understand that the physicians he 
identified who treated him for his back 
and hearing-Dr. Chaffey in Oxford, 
Alabama and Dr. Long and Dr. Saulkner out 
of Anniston, Alabama-have left the 
practice.  But it may be possible that 
the physician(s) who took over the 
practices or the hospitals with which 
their practices were associated archived 
the records.  Therefore, it would be 
useful if he could identify the 
physicians who took over the practices or 
the hospitals with which their practices 
were associated.

Please also request that the veteran 
provide addresses for Dr. Bluitt Landers, 
Dr. Dallas Russell, and Dr. Bell, who 
appeared to have treated him for his back 
and general medicine; and Dr. Bosarge and 
Dr. Badhi, who appeared to have treated 
him for his hearing disabilities.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by Traci L. Thomas, M.A., CCC-A, 
Audiologist in Birmingham, Alabama.  In 
addition, the RO should request copies of 
any and all inpatient and outpatient 
records, to include any and all clinical 
medical records, accorded him at VA 
Medical Centers (MC) in Birmingham, 
Montgomery, and Tuskegee, Alabama, any 
other VAMC the veteran may identify, from 
his discharge in 1956 to the present.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should request of SSA a copy 
of the decision in which the veteran was 
found disabled and any and all medical 
evidence used in arriving at that 
decision.

5.  The RO should obtain the veteran's 
service medical and personnel records, 
including clinical records, hospital 
medical records.  If the service medical, 
hospital, or personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  In particular, 
the RO should also obtain records 
concerning treatment accorded the veteran 
at the following:

?	U.S. Army Hospital and any other 
medical facilities associated 
with Fort McClellan, Alabama for 
the time period from August 1954 
through August 1956.
?	U.S. Army Hospital and any other 
medical facilities associated 
with Fort Bragg, North Carolina 
for the time period from August 
1954 through August 1956.
?	Any and all field medical 
facilities associated with 
Company A, 325 Airborne Infantry, 
from January 1955 through August 
1955.
o	In particular, a field 
battalion aid station at 
Fort McClellan, Alabama at 
which the veteran avers he 
was treated following a 
rough landing during 
parachute training his unit 
provided in the summer of 
1955.  The RO should request 
records from May 1955 
through September 1955.

The RO should search under any and all 
identification numbers associated with 
the veteran's name and service.

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports, training 
records, and unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by National 
Personnel Records Center and service 
departments. 

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by the appropriate 
specialists to determine the nature, 
extent, and etiology of his claimed back 
and bilateral knee disabilities, and his 
claimed bilateral hearing loss and 
tinnitus.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested back, bilateral knee, 
and ear and hearing disabilities.
?	Describe any current symptoms and 
manifestations attributed to any 
back, bilateral knee, and ear and 
hearing disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all back, bilateral 
knee, and ear and hearing 
disabilities.
?	Provide an opinion as to the date of 
onset and etiology for any back, 
bilateral knee, and ear and hearing 
disabilities.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any currently manifested 
back disability, to include 
osteoarthritis and residuals of 
laminectomy with radiculopathy 
is the result of, or in any way 
causally related to, the 
veteran's active service, 
including multiple jumps and 
landings as a parachutist?
2.	Is it at least as likely as not 
that any currently manifested 
right or left knee disability, 
to include osteoarthritis is 
the result of, or in any way 
causally related to, the 
veteran's active service, 
including multiple jumps and 
landings as a parachutist?
3.	Is it at least as likely as not 
that any currently manifested 
hearing loss is the result of, 
or in any way causally related 
to, the veteran's active 
service, including exposure to 
weapons firing as an 
infantryman?
4.	Is it at least as likely as not 
that any currently manifested 
tinnitus is the result of, or 
in any way causally related to, 
the veteran's active service, 
including exposure to weapons 
firing as an infantryman?
5.	Concerning the claim for 
nonservice-connected pension, 
the examiner(s) are requested 
to provide an opinion as to the 
veteran's ability to gain and 
retain gainful employment.  If 
the veteran is found to be 
unemployable, the examiner(s) 
are requested to provide an 
opinion:
?	as to the disability or 
disabilities that cause 
the veteran's 
unemployability.
?	the degree to which each 
identified disability 
contributes to the 
veteran's unemployability.

If the examiner(s) cannot so 
determine, the examiner(s) should so 
state.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for osteoarthritis of the back 
including residuals of laminectomy, 
osteoarthritis of both knees, bilateral 
hearing loss, tinnitus; and entitlement 
to nonservice-connected pension to 
include entitlement to extraschedular 
pension under 38 C.F.R. § 3.321(b)(2).  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




